Title: From Thomas Jefferson to Thomas Mann Randolph, 4 June 1801
From: Jefferson, Thomas
To: Randolph, Thomas Mann


               
                  Th:J. to TMR.
                  Washington June 4. 1801.
               
               Your’s of May 30. came to hand yesterday. I wrote to Martha on the 28th. I have never heard from the Hundred since I left home. and indeed have been so pressed with business that I have never written but once.—two of our frigates are arrived here to be laid up. 3. more are expected. 2 others will remain where they are, the one to be repaired, the other to be sold as good for nothing if approved by Congress. these make the 7. which are to be laid up. 6 others are to be kept armed, and all the other vessels to be sold. this last operation is going on well.  Doctr. Bache has been at Georgetown some days. he leaves it to-day in good health.—a cask of dry Sherry was sometime ago forwarded for you by the Milton boats. mr Jefferson writes me that he was absent when it went, and therefore the order to deliver it at Edgehill was not given till some days ago. should it have got to Monticello in the mean time, either take it from thence, or instead of it take a like cask of exactly the same quality now on it’s way from Philadelphia destined for Monticello. there are also 6. boxes of claret for Monticello, which be so good as to have stored in the cellar, where I presume they will now be safe. we have no cherries here yet.—mr & mrs Madison went to housekeeping about 10. days ago. we find this is a very agreeable country residence. good society, and enough of it, and free from the noise, the heat, the stench, & the bustle of a close built town. my tender love to my ever dear Martha, to whom I inclose a piece of Music from Hawkins. kisses to the young ones, and affectionate attachment to yourself.
            